DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group IV (Claims 16-20) in the reply filed on 3/10/2021 is acknowledged. Although Applicant does not state that the election is with or without traverse, Applicant appears to make a general traversal comment that “Applicant submits that all claims of Groups II-IV (claims 9-20) can be searched together and examined herein.” Therefore the election is treated as with traverse. However, this traversal is not found persuasive because as explained in the Restriction Requirement mailed 1/14/2021, each claimed method comprises different method steps and different manipulations of different structures thereof and therefore require searching in different CPC subgroups for specific method steps and further while the different groups may require searching in common areas, the strategy of search for the different groups will vary. Therefore, a serious search/examination burden would exist if Groups II-IV were all searched and examined together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15
Claims 16-20 are pending and drawn to the elected Group (Group IV) and therefore, are examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/20/2021 and 8/16/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
-Paragraphs 0034, 0035, 0037, 0038, 0049, 0051, 0054 all recite “blades 30”, however, in each instance the “blades” are referred to as either “confining blades 30”, or “containment blades 30” or just “blades 30”. These recitations should be consistent to avoid interpretation of the Applicant referring to different blades.
Appropriate correction is required.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
-Claim 16, line 2, “the steps of:” should instead be “steps of:” 
-Claim 16, lines 7, 8 and 9 each recite “said stack” but would be better recited as “said pushed stack”. 
-Claims 17-20 each recite “A method” in the first line but this should instead be “The method” as the claims are referring to the method of a previous claim. 

-Claim 19, line 2, “said bucket” should instead be “said product bucket”.
- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, lines 1-2 recite “the step of confining a forward end”. This limitation renders the claim indefinite as it is unclear as to whether or not this “forward end” is referring to the same “end of said stack” as recited in line 7 of Claim 1 or if this is a different end of the stack. Therefore, it is also unclear if this is referring to the same confining step or a further step of confining (note the objection above is based on the assumption this is a separate step of confining). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Patent 3,139,714), in view of Martin (US Patent 3,269,091-cited in IDS).

Regarding Claim 16, Hall discloses a method of cartoning pouches (10; Figure 1; Col 2, lines 47-52) the method including the steps of: 
forming a stack (11) of pouches in a product bucket (133; Figure 4; Col 6, line 70 through Col 7, line 12; note that merely placing a stack into the product bucket can be reasonably viewed as forming a stack in the bucket as products will fall/feed into and form a stack in the bucket as shown in Figure 7; note that alternative 103 rejection below); -6-Application No. 16/377,487 
Reply to Restriction Requirement of 1/14/21pushing the stack (11) from the product bucket (133) through a stack guide bucket (203, 204; Figure 20) and into a carton (12) while confining the pushed stack in the product bucket (133) and in the stack guide bucket (203, 204; Col 10, lines 19-28; note that slide 203 and partitions 204 form a “bucket”); 
confining an end of the stack (11) within the carton (12) with a reciprocally operable confining member (finger 267) directly engaging the end of the stack (11; see Figures 29-31; Col 12, lines 31-40 and lines 72-75); 
closing flaps (195; Figures 27-31) of the carton (12) around the stack (11) therein (Col 13, lines 40-45 and Col 14, lines 30-47); and 

However, Hall fails to explicitly disclose the stack being confined from above with a reciprocally operable tamp member.
Attention can be brought to the teachings of Martin. Martin teaches another method of cartoning pouches which includes pushing a stack of pouches (17; see Figures 1-2) from a product bucket (61) into a carton (10; see Figures 2 and 9) while confining the stack from above with a reciprocally operable tamp member (plate 109 of ram 89; see Col 4, lines 21-43 and Col 5, lines 23-30 disclose lowering of the ram).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hall by incorporating a reciprocally operable tamp member for confining the stack from above as it is pushed into the carton as taught by Martin. By modifying Hall in this manner, the stack of pouches can be compressed to a height less than the height of the carton interior to insure the stacks do not expand and will freely enter the cartons without excessive clearance as taught by Martin (see col 1, lines 30-34 and Col 4, lines 21-26). Note that this will lead to less faulty cartoning of the stacks while also decreasing any downtime due to jamming of the machine. 

Regarding Claim 17, Hall, as modified, discloses a step of confining a forward end of the stack (11) in the product bucket (133) prior to the pushing step (via gate 200 including legs 201; Figure 20; Col 10, lines 8-14).  


Regarding Claim 18, Hall, as modified, discloses including removing the reciprocally operable tamp member (109 as incorporated by Martin) from a lowered position prior to the carton flap closing (see Figures 14-15 of Martin; see Col 6, lines 38-47 of Martin which discloses the folding after the stack is loaded and note that Figure 15 shows the tamp member is removed from the lowered position while the flaps are not closed/folded; further note that in order to close the flaps (i.e. side flaps and top flap), the tamp member must be removed prior thereto).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Patent 3,139,714), in view of Martin (US Patent 3,269,091-cited in IDS), as applied to Claim 16, and in further view of Benner (US Patent 3,822,008).
Alternatively, regarding Claim 16, assuming arguendo that Hall does not disclose forming the stack within the product bucket, in which the Examiner does not concede to, it must be mentioned that Hall discloses that stacking can be carried out in many ways (see Col 3, lines 4-8). Further, attention can be brought to Benner which teaches another apparatus (Figure 1) and method of operating an apparatus for cartoning stacks of pouches (80; Figure 2) wherein the method includes forming a stack of pouches (80) in a product bucket (106), with a transfer wheel (90), as the product bucket (106) is conveyed in a downstream direction (i.e. see Abstract and Col 4, lines 1-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Hall by utilizing a transfer wheel as taught by Benner such that the stacks can be formed in the product buckets as the buckets move as taught by Benner. By further modifying Hall in this manner, the buckets can be continuously moved while the stack is formed and therefore, stacking machine (14) of Hall could be omitted and therefore further simplifying the apparatus and method thereof. Further, with such a modification the formation of the stacks can be automatically and efficiently carried out as taught by Benner (Col 1, lines 34-37 and Col 9, lines 24-30). 

Regarding Claims 17 and 18, see the 103 rejection above.
Regarding Claim 19, Hall, as modified, discloses the stack (11) is placed/formed in the product bucket (133) and confining the stack (11) in the product bucket (133) with a static guide (135; Figures 14 and 20) at a discharge end of the product bucket (133; Col 7, lines 16-21).  

However, Hall, as modified, fails to disclose the stack (11) being formed in the product bucket (133) while the bucket is moved in a downstream direction. 
Further attention can be brought to the teachings of Benner (See above). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Hall by utilizing a transfer wheel as taught by Benner such that the stacks can be formed in the product buckets as the buckets move in the downstream direction as also taught by Benner. By further modifying Hall in this manner, the buckets can be continuously moved and therefore with such a modification the formation of the stacks can be automatically and efficiently carried out as taught by Benner (Col 1, lines 34-37 and Col 9, lines 24-30). With such a modification is it also noted that the operation will not be slowed (bottlenecked) due to stack formation or transfer of the stack to the product buckets. 

Regarding Claim 20, Hall, as modified, discloses the product bucket (106) is moved downstream past the static guide (135) prior to the pushing step (see Figure 14; see Col 9, lines 18-25 which disclose the guide 135 in place up to the loading (pushing) station).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note the following references:
-Kalany (US PGPUB 2015/0158611) discloses a method for cartoning a stack of pouches comprising product buckets and stack guide buckets. 
-Yokota (US Patent 10,875,674) discloses a method for cartoning stacks of articles with multiple confining members. 
-Grabowski (US Patent 7,549,265) discloses a device for cartoning stacks of articles with utilizing a reciprocal tamping member. 
-Petry (US Patent 5,175,976) discloses an apparatus and method for cartoning pouches comprising product buckets and stationary guide buckets.
-Rasi (US Patent 10,196,162) discloses cartoning apparatus comprising several confining/containment members for loading the carton.
-Livingston (US Patent 3,370,549) discloses a cartoning system and method comprising a reciprocal tamping member.
-Lidington (US PGPUB 2008/0209867) discloses a cartoning system and method including confining member used in combination with a product guide during loading of carton.
-Beck (US Patent 3,906,705) discloses a cartoning system with product buckets and guides coupled to respective conveyors.
-Hughes (US Patent 3,932,983) discloses a tamper/confiner for product buckets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/8/2021